Marion App. No. 9-13-65, 2014-0hio-5001. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 1 of the court of appeals’ judgment entry filed December 19, 2014:
“Is a person subject to prosecution under R.C. 2929.21(B) for the nonpayment of an arrearage-only child support order when he or she has no current legal obligation to support the emancipated child?”
The conflict ease is State v. Dissinger, 5th Dist. Delaware No. 02CA-A-02-010, 2002-0hio-5301.